PER CURIAM.
In light of the circuit court’s recent order directing the State Attorney to file a response below, we find that the granting of mandamus relief to compel a ruling on petitioner’s pending motion for postconviction relief is not warranted. See Munn v. Fla. Parole Comm’n, 807 So.2d 733 (Fla. 1st DCA 2002). Therefore, we deny the petition for writ of mandamus, but we strongly encourage the circuit court to promptly rule on petitioner’s motion for postconviction relief. See Wiley v. State, 919 So.2d 618 (Fla. 1st DCA 2006).
PADOVANO, MARSTILLER, and SWANSON, JJ., concur.